



Exhibit 10.3


AMENDMENT NO. 1 TO
LOAN AND SECURITY AGREEMENT
AND
PLEDGE AND SECURITY AGREEMENT
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT AND PLEDGE AND SECURITY
AGREEMENT, dated as of November 16, 2018 (this “Amendment”), is by and among
Forbes Energy Services LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors listed on the signature pages hereto, the Lenders
party hereto, and Wilmington Trust, National Association, as agent for the
Secured Parties under the Loan Agreement (as defined below) (the “Agent”).
W I T N E S S E T H :
WHEREAS, the Borrower, the Guarantors (together with the Borrower, the “Loan
Parties”), the Lenders and the Agent are parties to financing arrangements
pursuant to which the Lenders have made and may make loans and advances and
provide other financial accommodations to the Borrower as set forth in the Loan
and Security Agreement, dated as of April 13, 2017, by and among the Loan
Parties, the Lenders and the Agent (as amended, restated, supplemented or
otherwise modified from time to time, including pursuant to this Amendment, the
“Loan Agreement”) and the Other Documents, including the Pledge and Security
Agreement, dated as of April 13, 2017, by and among the Pledgors party thereto
and the Agent (as amended, restated, supplemented or otherwise modified from
time to time, including pursuant to this Amendment, the “Pledge Agreement”);
WHEREAS, the Borrower will acquire (the “Acquisition”) all of the Equity
Interests of Cretic Energy Services, LLC, a Delaware limited liability company
(the “Target”) pursuant to that certain Merger Agreement, dated as of the date
hereof (the “Acquisition Agreement”), by and among the Borrower, as Buyer, Cobra
Transitory Sub LLC, as Merger Sub, the Target, and Catapult Energy Services
Group, LLC, as the Holders Representative and Paying Agent;
WHEREAS, to fund the Acquisition and for other purposes set forth in the Loan
Agreement, the Borrower has requested that Lenders (i) provide $10,000,000 of
additional term loans on the same terms as the existing term loans under the
Loan Agreement (the “Add-On Term Loans”) and (ii) provide $50,000,000 of “last
out” bridge loans under the Loan Agreement (the “Bridge Term Loans”);
WHEREAS, concurrent with the effectiveness of this Amendment and the funding of
the Add-On Term Loans and the Bridge Term Loans, the Borrower will enter into a
$35,000,000 asset-based revolving credit facility pursuant to the Credit
Agreement, dated as of the date hereof (the “ABL Credit Agreement”), by and
among the Loan Parties, as borrowers, the lenders from time to time party
thereto and Regions Bank, as administrative agent (the “ABL Agent”), and in
connection therewith, the Borrower has requested that the Lenders approve the
Intercreditor Agreement, dated as of the date hereof (the “Intercreditor
Agreement”), by and among the Agent, the ABL Agent and the Loan Parties;
WHEREAS, subject to the conditions set forth herein, (i) the Lenders are willing
to consent to the amendments to the Loan Agreement and the Pledge Agreement set
forth in this Amendment and approve the Intercreditor Agreement and (ii) the
applicable Lenders listed on the signature pages hereto are willing to provide
the Add-On Term Loans and the Bridge Term Loans;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants





--------------------------------------------------------------------------------





contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Definitions. Unless otherwise defined herein, capitalized terms or matters of
construction defined or established in the Loan Agreement shall be applied
herein as defined or established therein.
2.Amendments to Loan Agreement. The Loan Agreement is hereby amended to delete
the struck text (indicated textually in the same manner as the following
example: stricken text) and to add the underlined text (indicated textually in
the same manner as the following example: underlined text) as set forth in the
Loan Agreement attached hereto as Exhibit A.
3.Loan Agreement Exhibits. The Loan Agreement is hereby amended to add Exhibit E
and Exhibit F thereto in the form set forth in Exhibit B.
4.Amendments to Pledge Agreement. The Pledge Agreement, including Exhibit A
thereto, is hereby amended to delete the struck text (indicated textually in the
same manner as the following example: stricken text) and to add the underlined
text (indicated textually in the same manner as the following example:
underlined text) as set forth in the Pledge Agreement attached hereto as Exhibit
C.
5.Intercreditor Agreement. The Intercreditor Agreement is hereby approved in the
form set forth in Exhibit D.
6.Disposition Instruction. The Lenders, including the Lenders in respect of the
Add-On Term Loans and the Bridge Term Loans, hereby direct the Agent to execute
and deliver the Disposition Instruction in the form set forth in Exhibit E to
Regions Bank, in order to direct the funds in Account No. 0243240356 for the
uses set forth in the funds flow (attached hereto as Exhibit F) for the
transactions occurring on the date hereof.
7.Insurance. The Lenders hereby direct the Agent to approve and accept, in
accordance with Section 4.10 of the Loan Agreement, the types and amounts of
insurance coverage with respect to the business of the Target as set forth on
the certificates attached hereto as Exhibit G.
8.Commitment Schedule. The Commitments of the Lenders in respect of the Add-On
Term Loans and the Bridge Term Loans are set forth beside such Lender’s name
under the applicable heading on Schedule I.
9.Representations and Warranties. Each Loan Party represents and warrants to the
Agent and the Lenders party hereto as follows:
(a)     this Amendment has been duly executed and delivered by each Loan Party,
and is a legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally;
and
(b) the execution, delivery and performance of this Amendment and the
transactions contemplated hereunder (i) are all within each Loan Party’s limited
liability company or corporate powers, as applicable, (ii) have been duly
authorized by such Loan Party, (iii) are not in contravention of law or the
terms of such Loan Party’s certificate of formation, limited liability company
agreement, certificate of incorporation, by-laws or other applicable constituent
documents or of any material agreement or undertaking to which such Loan Party
is a party or by which such Loan Party is bound and (iv) will not materially
conflict with nor result in any material breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any agreement or instrument to which such Loan Party or its property is a party
or by which it may be bound.
10.Acknowledgments by Guarantors. Each Guarantor hereby expressly and
specifically ratifies, restates and confirms the terms and conditions of the
Guarantee in favor of the Agent and Lenders and its liability for all of the
obligations under the Guarantee by such Guarantor, and all other





--------------------------------------------------------------------------------





obligations, liabilities, agreements and covenants thereunder. Each Guarantor,
by its signature below, hereby acknowledges, confirms and agrees that the
Guarantee executed by the Guarantors, guaranteeing the payment and performance
of the Borrower as set forth in the Guarantee and all other obligations,
liabilities, agreements and covenants thereunder, is in full force and effect as
of the Amendment Effective Date.
11.Conditions Precedent. This Amendment shall be effective upon the satisfaction
of each of the following conditions precedent on the date hereof (the “Amendment
Effective Date”):
(a) Amendment. The Agent shall have received this Amendment duly executed and
delivered by an authorized officer of each of the parties hereto;
(b) Corporate Proceedings of Loan Parties. The Agent shall have received a copy
of the resolutions of the board of directors (or equivalent authority) of each
Loan Party authorizing (i) the execution, delivery and performance of this
Amendment and any certificate or Other Documents to be delivered by it pursuant
hereto and (ii) the granting or reaffirmation, as applicable, by each Loan Party
of the Liens upon the Collateral in each case certified by the Secretary or an
Assistant Secretary of each Loan Party as of the Amendment Effective Date; and,
such certificate shall state that the resolutions thereby certified have not
been amended, modified, revoked or rescinded as of the date of such certificate;
(c) Incumbency Certificates of Loan Parties. The Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Loan Party, dated
as of the Amendment Effective Date, as to the incumbency and signature of the
officers of each Loan Party executing this Amendment and any certificate or
Other Documents to be delivered by it pursuant hereto, together with evidence of
the incumbency of such Secretary or Assistant Secretary;
(d) Certificates. The Agent shall have received a copy of the certificate of
formation, limited liability company agreement, certificate of incorporation,
by-laws, partnership agreement or other applicable documents relating to each
Loan Party’s formation and governance, and all amendments thereto, certified in
the case of formation documents filed with a Governmental Body by the Secretary
of State or other appropriate official of its jurisdiction of incorporation or
formation and certified in the case of other formation and governance documents
as accurate and complete by the Secretary or Assistant Secretary of each Loan
Party;
(e) Good Standing Certificates. The Agent shall have received good standing
certificates for each Loan Party dated not more than thirty (30) days prior to
the Amendment Effective Date, issued by the Secretary of State or other
appropriate official of each such Loan Party’s jurisdiction of incorporation or
formation;
(f) Expenses. The Agent shall have received all reimbursable expenses of the
Agent (including fees, disbursements and expenses of its counsel) invoiced to
date in accordance with the Loan Agreement;
(g) Other Documents. The Agent shall have received (i) a joinder to the Loan
Agreement, executed by Target in favor of the Agent and (ii) a joinder to the
Pledge Agreement, executed by Target in favor of the Agent, each in form and
substance reasonably satisfactory to the Lenders, and all other Other Documents
to the extent required to be executed on the Amendment Effective Date;
(h) Transactions. In each case substantially contemporaneous with the execution
of this Agreement or immediately thereafter, (i) the Acquisition shall have been
consummated in accordance with the terms of the Acquisition Agreement in all
material respects and (ii) the ABL Credit Agreement shall have become effective;
(i) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Agreement and any Other
Document to which it is a party, and each of the representations and warranties
contained in any certificate, document or financial or other statement furnished
at any time under or in connection with the Loan Agreement or any Other Document
shall be true and correct in all material respects (without duplication of any
materiality qualifiers already set forth therein) on and as of such date as if
made on and as of such date, except to the extent that such





--------------------------------------------------------------------------------





representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (without duplication of any materiality qualifiers
already set forth therein) on and as of such earlier date); and
(j) No Default. No Event of Default or Default shall have occurred and be
continuing on the Amendment Effective Date, or would exist after giving effect
to the transactions described in this Amendment on the Amendment Effective Date.
12.General.
(a)Effect of this Amendment. Except as expressly provided herein, no other
consents, waivers, changes or modifications to the Loan Agreement, the Pledge
Agreement or any other Other Documents (together, the “Loan Documents”) are
intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof. To the extent of conflict between the terms of this Amendment and
the other Loan Documents, the terms of this Amendment shall control. The Loan
Agreement and the Pledge Agreement shall each be read and construed as one
agreement with this Amendment.
(b)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York, without regard to conflicts of
laws principles
(c)Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.
(d)Counterparts, etc. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or email transmission shall be deemed to be an original signature
hereto.
(e)Direction. The Lenders, including the Lenders in respect of the Add-On Term
Loans and the Bridge Term Loans, hereby direct the Agent to execute and deliver
this Amendment, the Intercreditor Agreement and any documentation necessary to
facilitate the joinder of the Target as a Loan Party to the Loan Documents, and,
by their execution below, each of the undersigned Lenders agrees to be bound by
the terms and conditions of this Amendment.
[Signature Pages Follow]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
 
BORROWER
 
FORBES ENERGY SERVICES LLC


By: /s/ L. Melvin Cooper___________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary






--------------------------------------------------------------------------------





 
GUARANTORS
FORBES ENERGY SERVICES LTD.


By: /s/ L. Melvin Cooper___________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary


C.C. FORBES, LLC


By: /s/ L. Melvin Cooper___________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary


TX ENERGY SERVICES, LLC


By: /s/ L. Melvin Cooper___________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary


FORBES ENERGY INTERNATIONAL, LLC


By: /s/ L. Melvin Cooper___________
Name: L. Melvin Cooper
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary














--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT
WILMINGTON TRUST, NATIONAL ASSOCIATION


By: /s/ Alisha M. Clendaniel_________
Name: Alisha Clendaniel
Title: Assistant Vice President





 
LENDERS
By: ASCRIBE III INVESTMENTS LLC


By: /s/ Lawrence First___________
Name: Lawrence First
Title: Managing Director



 
LENDERS
SOLACE FORBES HOLDINGS LLC
By: Solace Capital Partners LP


By: /s/ Xavier Corzo___________
Name: Xavier Corzo
Title: Principal, Chief Administrative Officer & CCO



 
LENDERS
CORBIN ERISA OPPORTUNITY FUND, LTD.
By: Corbin Capital Partners, L.P., its Investment
Manager


By: /s/ Daniel Friedman___________
Name: Daniel Friedman
Title: General Counsel










--------------------------------------------------------------------------------





 
LENDERS
LONG BALL PARTNERS, LLC
By: Imperial Capital Asset Management, LLC


By: /s/ Mark Martis___________
Name: Mark Martis
Title: COO



 
LENDERS
Fidelity Advisor Series II: Fidelity Advisor Strategic Income Fund


By: /s/ Colm Hogan___________
Name: Colm Hogan
Title: Authorized Signatory



 
LENDERS
Fidelity Summer Street Trust: Fidelity Capital & Income Fund




By: /s/ Colm Hogan___________
Name: Colm Hogan
Title: Authorized Signatory



 
LENDERS
Fidelity Advisor Series I: Fidelity Advisor High
Income Advantage Fund


By: /s/ Colm Hogan___________
Name: Colm Hogan
Title: Authorized Signatory



 
LENDERS
Fidelity Summer Street Trust: Fidelity Short Duration High Income Fund




By: /s/ Colm Hogan___________
Name: Colm Hogan
Title: Authorized Signatory














--------------------------------------------------------------------------------





 
LENDERS
Variable Insurance Products Fund V: Strategic Income Portfolio


By: /s/ Colm Hogan___________
Name: Colm Hogan
Title: Authorized Signatory



 
LENDERS
COURAGE CREDIT OPPORTUNITIES
ONSHORE FUND III LP


By: Courage Capital Management LLC




By: /s/ Thomas Moline___________
Name: Thomas Moline
Title: President



 
LENDERS
COURAGE CREDIT OPPORTUNITIES
OFFSHORE FUND III LP


By: Courage Capital Management LLC




By: /s/ Thomas Moline___________
Name: Thomas Moline
Title: President



 
LENDERS
EACH LENDER SET FORTH ON
SCHEDULE A HERETO




By: Pacific Investment Management Company LLC, as investment manager or adviser




By: /s/ Alfred Murata___________
Name: Alfred T. Murata
Title: Managing Director














--------------------------------------------------------------------------------





Schedule I
Commitments
1.
November 2018 Add-On Term Loans

Lender
Commitment
Ascribe III Investments LLC
$3,323,368.86
Solace Forbes Holdings, LLC
$3,031,160.14
Corbin ERISA Opportunity Fund, Ltd.
$1,202,271.72
Long Ball Partners, LLC
$600,000.00
PCM Fund Inc.
$113,996.25
PIMCO Corporate & Income Opportunity Fund
$207,473.16
PIMCO Corporate & Income Strategy Fund
$36,478.80
PIMCO Dynamic Credit and Mortgage Income Fund
$488,383.90
PIMCO Global Income Opportunities Fund
$545,982.01
PIMCO Global Stocksplus & Income Fund
$17,519.43
PIMCO High Income Fund
$211,613.02
PIMCO Income Opportunity Fund
$94,796.88
PIMCO Income Strategy Fund
$42,718.59
PIMCO Income Strategy Fund II
$69,837.71
PIMCO Strategic Income Fund, Inc.
$14,399.53
Total
$10,000,000.00

2.
November 2018 Bridge Term Loans

Lender
Commitment
Ascribe III Investments LLC
$26,149,608.13
Solace Forbes Holdings, LLC
$23,850,391.87
Total
$50,000,000.00








